DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
	This Office Action is responding to applicant’s preliminary amendment filed on 2/13/2020.  Claims 1-15 have been cancelled.  Claims 16-34 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding independent claim 16 reciting preamble statement A method for shielding an operator and assistant and claim 34 reciting the assistant, such recitation (with emphasis added) deems indefinite as assistant deems incongruent with the claim body since there is no mentioning of assistant in the claim body.  Applicant is invited to clarify how assistant is being shielded in the claim body.
1 recites the limitation "the patient" in lines 3 and 12.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 17-33 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim Goldstein (U.S. Patent Application Publication No. 2002/0109107) in view of Goy (U.S. Patent No. 10,675,111). 
Regarding independent claim 16, Figures 1-10 in Goldstein discloses applicant’s claimed method for shielding an operator and assistant from radiation during a during a coronary intervention procedure with X-ray imaging comprising spreading a sterile surgical drape over the patient to provide shielding (see Figures 1-10).
Goldstein does not disclose 
wherein the sterile surgical drape comprises an integrated radio-protective layer that does not move independently from the surgical drape and that does not lie in the path of the primary X-ray beam during the procedure,
wherein the surgical drape is at least 130 cm in width and at least 130 cm in
length,
wherein the integrated radio-protective layer is at least 130 cm in width, and wherein the integrated radio-protective layer is at least 60 cm in length, wherein the integrated radio-protective layer comprises at least one precut hole that can be opened to allow access to the patient; and
performing the coronary intervention procedure with X-ray imaging, wherein the sterile surgical drape reduces the cumulative dose of the operator of the coronary intervention procedure to 0-5 pSv when accessed through the right radial artery.
However, claims 1 and  11 in Goy of U.S. Patent No. 10,675,111 teaches an analogous sterile surgical drape comprises an integrated radio-protective layer that does not move independently from the surgical drape and that does not lie in the path of the primary X-ray beam during the procedure,
wherein the surgical drape is at least 130 cm in width and at least 130 cm in
length,
wherein the integrated radio-protective layer is at least 130 cm in width, and wherein the integrated radio-protective layer is at least 60 cm in length, wherein the integrated radio-protective layer comprises at least one precut hole that can be opened to allow access to the patient; and
performing the coronary intervention procedure with X-ray imaging, wherein the sterile surgical drape reduces the cumulative dose of the operator of the coronary intervention procedure to 0-5 pSv when accessed through the right radial artery.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize Goy’s sterile drape in Goldstein’s method of shielding the patient and assistant, in order to minimize X-ray exposure thereto.
Regarding claims 17-23, see claim 1 in Goy of U.S. Patent No. 10,675,111.
Regarding claims 24-25, see claim 12 in Goy of U.S. Patent No. 10,675,111.
Regarding claim 26, see claim 2 in Goy of U.S. Patent No. 10,675,111.
Regarding claim 27, see claim 3 in Goy of U.S. Patent No. 10,675,111.
Regarding claim 28, see claim 4 in Goy of U.S. Patent No. 10,675,111.
Regarding claim 29, see claim 5 in Goy of U.S. Patent No. 10,675,111.
Regarding claim 30, see claim 6 in Goy of U.S. Patent No. 10,675,111.
Regarding claim 31, see claim 7 in Goy of U.S. Patent No. 10,675,111.
Regarding claim 32, see claim 9 in Goy of U.S. Patent No. 10,675,111.
Regarding claim 33, see claim 10 in Goy of U.S. Patent No. 10,675,111.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAMTU T NGUYEN/Examiner, Art Unit 3786